ITEMID: 001-109033
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: BADEA v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Mihai Poalelungi;Nona Tsotsoria
TEXT: 1. The applicant, Mr Viorel Badea, is a Moldovan national who was born in 1978 and lives in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 20 October 2005 the applicant was arrested by the police on suspicion of having stolen property.
4. He was allegedly subjected to psychological pressure in order to confess to the crime with which he had been charged, following which he made self-incriminating statements. He subsequently confirmed his statements and asked the courts to reduce his sentence in view of his family’s poor financial situation. He had allegedly had to steal in order to feed his family. He also claimed that he had never seen the State-appointed lawyer handling his case, who had signed all the documents relating to the matter after the fact in order to lend an appearance of legitimacy to the investigation.
5. On 21 November 2005 the applicant was convicted by the Ciocana District Court. That judgment was upheld by the Chişinău Court of Appeal on 19 January 2006. The applicant did not inform the Court of any subsequent judgments concerning his case.
6. After his arrest, the applicant was detained in Ciocana police station for three days in a cell measuring just over 1 sq. m together with four or five other detainees. It was impossible to sleep or sit there – one could only stand. There was no window or other means of ventilation.
7. The applicant was subsequently transferred to the premises of the General Police Directorate (“the GPD”). However, he was brought back to Ciocana police station several times for further questioning and each time he was detained in the same 1 sq. m cell as previously. In the GPD’s premises he was placed in cell no. 11, which measures 2.5 x 3 m and in which twelve detainees were held. The cell was unventilated, dirty and damp. No daily walk was allowed. A window of 50 cm x 50 cm was covered with thick metal netting preventing almost all sunshine and air from reaching the cell. The cell had a toilet, next to the dining table. Water was available from a tap installed above the toilet. Detainees had to take turns to sleep. The cell was infested with parasitic insects. No bed linen was available. No doctor visited the cell. The prosecutor responsible for checking conditions of detention fully supported the police and did not take action in response to any complaints.
8. Three weeks later the applicant was transferred to prison no. 13 in Chişinău and placed in cell no. 126. The cell was in the basement, had no windows and was not heated; it was very cold and damp. There were more detainees than sleeping places in the cell.
9. On 15 March 2006 he was transferred to prison no. 15 in Cricova.
